Citation Nr: 0809884	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to an additional allowance of dependency and 
indemnity compensation for the veteran being 100 percent 
permanent and total for eight years or more.

2.  Whether there was clear and unmistakable error (CUE) in a 
December 16, 1988 rating decision in not adjudicating a claim 
for entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to May 
1965.  The veteran is deceased and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In September 2005, the appellant testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Washington, DC.  A copy of the transcript is of record.  In 
March 2007, the Board remanded the matter for further 
development.

Although further delay is regrettable, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

In the March 2007 remand, the Board requested that the AMC 
adjudicate the inextricably intertwined claim of entitlement 
to an effective date earlier than July 31, 1991, for the 
award of service connection for multiple sclerosis based on 
clear and unmistakable error (CUE) in a December 1988 rating 
decision in not adjudicating a claim of entitlement to 
service connection for multiple sclerosis.  

The Board notes that the only way the appellant can obtain an 
earlier effective 
date on the veteran's award of service connection is by a 
finding of clear and unmistakable error.  A freestanding 
claim for an earlier effective date in a prior final denial 
does not exist.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (dismissing appeal to the extent the appellant was 
raising a freestanding claim for an earlier effective date in 
an attempt to overcome the finality of an RO decision that 
had assigned an effective date); see also 38 C.F.R. § 20.1106 
(claims under 38 U.S.C.A. § 1311(a)(2) will be decided with 
regard to prior dispositions of the issues during the 
veteran's lifetime.)

Although the AMC considered the issue of CUE in an August 
2007 supplemental statement of the case (SSOC), the issue 
should have been adjudicated in a rating decision.  See 38 
C.F.R. § 19.31 (2007).  The Board does not have jurisdiction 
of an issue until a notice of disagreement and substantive 
appeal have been submitted with respect to the issue.  
However, the Board notes that the SSOC did address the issue 
and provided reasons and bases for finding there was no CUE 
in the December 16, 1988 rating decision.  The appellant was 
provided with a copy of the SSOC, and shortly thereafter 
submitted a letter which can be construed as disagreeing with 
the conclusion reached in the SSOC.  While the SSOC was not 
the proper format for a decision on a new issue, a remand 
solely to reissue the decision in a different format would 
serve no useful purpose, as the appellant has already 
indicated disagreement with the decision.  Thus, the Board 
finds that the SSOC represents an adjudication of the issue 
of CUE in the December 16, 1988 decision, and that such a 
finding does not prejudice the appellant because her 
September 2007 correspondence is accepted as a notice of 
disagreement with that adjudication.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

However, before the Board can take jurisdiction of the issue, 
a substantive appeal must be submitted.  Therefore, the 
appellant must be issued a statement of the case which 
provides the pertinent legal criteria governing CUE claims, 
and be provided with an opportunity to perfect her appeal to 
the Board by filing a substantive appeal.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the 
Board only if the appellant perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As the issue of entitlement to additional DIC benefits is 
inextricably intertwined with the CUE claim, this issue is 
also remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the 
issue of whether there was clear and 
unmistakable error (CUE) in a December 16, 
1988 rating decision in not adjudicating a 
claim for entitlement to service 
connection for multiple sclerosis, and 
provide the appellant with an opportunity 
to perfect an appeal of the issue.

2.  Once the appellant files a substantive 
appeal on the issue of CUE in the December 
1988 rating decision or the appeal is 
closed by the RO due to nonresponse, the 
issue of entitlement to additional DIC 
benefits should be reviewed.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be issued a SSOC and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


